WADE, Judge,
concurring.
I concur. Based primarily upon our holding in State v. Smith, 867 S.W.2d 343 (Tenn.Crim.App.1993), however, I would submit that both the state and the defense appropriately relied upon the standard established in State v. Jacumin, 778 S.W.2d 430 (Tenn. 1989). In Smith, this court ruled that the affidavit in a search warrant should, by implication or otherwise, establish whether the information was received from a citizen informant or a confidential informant; if no determination can be made, the stricter standard in Jacumin should apply. Here the affidavit makes reference to “three confidential informants.” Because I cannot reasonably infer from the other information contained therein that these were citizen informants, I would hold that the sufficiency of the affidavit should be governed by the Jacumin standard: (1) a showing of the basis of the knowledge of the informant; and (2) a showing of the credibility of the informant or the reliability of his information.
By use of the more demanding Jacumin standard, the affidavit in this warrant would certainly fail. Thus, I fully agree that trial counsel would have been ineffective for the failure to have challenged the sufficiency of the search warrant by a pretrial motion to suppress.